         Case 2:18-cv-03130-DB Document 13 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLTON DWAYNE FIELDS,                                 No. 2:18-cv-3130 DB P
12                         Plaintiff,
13            v.                                             ORDER
14    SCOTT KERNAN,
15                         Defendant.
16

17
             Plaintiff has requested a sixty-day extension of time to file a first amended complaint.
18
     Good cause appearing, IT IS HEREBY ORDERED that:
19
             1. Plaintiff’s motion for an extension of time (ECF No. 12) is GRANTED, and
20
             2. Plaintiff shall have sixty days from the date of this order within which to file a first
21
     amended complaint.
22
     Dated: June 30, 2020
23

24

25
     DLB:13
26   DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/fiel3130.36amc


27

28
